Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 With respect to claim 1, Arye US 20180246934 A1 teaches “1. A method, comprising: storing, by a database system, data for an entity using multiple database tables; generating, by the database system, configuration data based on foreign key constraints for the multiple database tables” in 
  [0061] A hypertable may be associated with certain policy configurations, for example, indexes, constraints, storage parameters (e.g., fillfactor settings, parallel worker settings, autovacuum settings, etc.), foreign key relationships, and so on. In an embodiment, each chunk of the hypertable implements the policy configurations of the hypertable containing the chunk. Accordingly, when creating a chunk, the chunk creation module 450 may also create structures such as indexes for the chunk and update metadata to specify constraints, foreign key relationships, and any other policy configurations for the chunk. Examples of constraints defined for a chunk include UNIQUE, NOT NULL, CHECK CONSTRAINT (i.e., timestamp between range), FOREIGN KEY, and EXCLUSION constraints. The chunk management module 170 continues to manage the chunk once it is created, for example, by reindexing old chunks periodically, moving old chunks to slower storage devices over time, adding secondary constraints through dynamic inspection, and so on.
(configuration data includes metadata, indexes, and policy configurations); 
“receiving, by the database system, a request from an application server to access data of the entity” in 
[0073] FIG. 5 illustrates the process of inserting records into a hypertable stored across a plurality of database system nodes, in accordance with an embodiment. The database system 110 receives 510 an insert query (which we also call an insert request). The insert query identifies a database table, for example, a hypertable, chunk, or a standard non-partitioned database table and specifies one or more records to be inserted into the database table. The database system 110 may store records as a hypertable comprising a plurality of chunks, each chunk stored in a distinct location. 
 “accessing, by the database system in response to the request, the configuration data” ¶ 61 (see above); and 
[0073] FIG. 5 illustrates the process of inserting records into a hypertable stored across a plurality of database system nodes, in accordance with an embodiment. The database system 110 receives 510 an insert query (which we also call an insert request). The insert query identifies a database table, for example, a hypertable, chunk, or a standard non-partitioned database table and specifies one or more records to be inserted into the database table. The database system 110 may store records as a hypertable comprising a plurality of chunks, each chunk stored in a distinct location. 
Gerber US 20020194149 A1 teaches 
“wherein the configuration data specifies a relationship between a field of a child table and a field of a parent table” 
[0002] A database is a collection of information. A relational database is a database that is perceived by its users as a collection of tables. Each table arranges items and attributes of the items in rows and columns, respectively. Each table row corresponds to an item (also referred to as a record or tuple), and each table column corresponds to an attribute of the item (referred to as a field or, more correctly, as an attribute type or field type). A key is a set of one or more columns of a record 
[0009] In this specification, the terms "parent key" and "child key" will be used to refer to a matching relationship between two keys of two tables. More specifically, the term parent key will be used to indicate a key of a parent table that is referenced by the value of a child key of a child table. A specific kind of parent key and child key is the primary key and foreign key of a primary table and a foreign table. However, the definition of a parent key does not include the requirements of existence and uniqueness that are part of the definition of a primary key. 
“and wherein at least a portion of the parent table is stored in a different database instance than the child table” 
[0021] Implementations of the aspect may include one or more of the following. The method does not require that a predicate exist on the joining attribute between the child and parent tables. The database system can store every fragment of the child table on a storage unit separate from the storage unit on which database system stores every other fragment of the child table. The database system operates to provide a set of scan processes to read the child table, each scan process operating to read a fragment of the child table in parallel with every other scan process of the set of scan processes with respect the storage units on which the child table fragments are stored. Each storage unit is part of a data storage subsystem that can be operated in parallel with each other data storage subsystem comprising one of the other storage units on which child table fragments are stored. The database system operates to provide a set of scan processes to read the parent table, each scan process operating to read a fragment of the parent table in parallel with every other scan process of the set of scan processes with respect to the storage units on which the parent table fragments are stored. The fragmentation of the parent table need not include the parent key. The placement of the data in the parent table can be on the same or different disks or storage units from fragments in the child table. 
  [0024] Operation of the invention does not interfere with other methods that reduce the amount of data scanned during single table scan operations. Rows from child and parent tables can be assigned to separate disks or storage units to guarantee that true parallelism in scan processing can occur. The placement of row contents for any given key can be designed to be on different disks or storage units to reduce the likelihood that concurrent users or processes making reference to different key values will create bottlenecks on the same physical storage resources. The placement of parent and child rows can be designed to be on the same node, to guarantee that all joins between the two tables are local joins. The use of local joins contributes to performance and scalability of a database system and database because no inter-node message traffic is required to perform a local join operation.
(Examiner finds that different disks constitute different instances of the database); 
“determining, by the database system based on the configuration data, whether the request satisfies the specified relationship” 
[0066] FIG. 6 illustrates a computer-implemented method of identifying a parent fragment identifier given a child key value. This mapping of a child key value to a parent fragment identifier is an important step in the process of inserting or updating a row in a child table that is referentially fragmented. The method shown in FIG. 6 is illustrative and does not exhaust the ways in which a parent fragment identifier may be found. Having multiple alternatives available, the database system may select a method (step 100) based, for example, on database statistics maintained in the system catalogs. If an index lookup is selected (method 101), the system obtains the child row's child key value (step 102) and identifies a parent row by looking up that key value in an index on the parent key referenced in the correlated fragmentation definition of the child 
(“given a child key value” is a type of request); 
“and providing, by the database system, the request to one or more of the multiple database instances based on the determining” in ¶ 66 
identifying a parent fragment identifier given a child key value. This mapping of a child key value to a parent fragment identifier is an important step in the process of inserting or updating a row in a child table that is referentially fragmented. The method shown in FIG. 6 is illustrative and does not exhaust the ways in which a parent fragment identifier may be found. Having multiple alternatives available, the database system may select a method (step 100) based, for example, on database statistics maintained in the system catalogs. If an index lookup is selected (method 101), the system obtains the child row's child key value (step 102) and identifies a parent row by looking up that key value in an index on the parent key referenced in the correlated fragmentation definition of the child table (step 104). Note that this method is only appropriate if such an index exists for the parent table. If a parent row is not found in step 105, then the NULL fragment ID is returned in step 106. If a parent row is found in the index, the fragment identifier of the identified parent row is then identified and returned (Step 107) using the row location information that is associated with the key value in the index entry that was found during the index lookup. 
(Step 107 is an example of providing the request; the request must be returned to a least one database instance). 

US 20160179869 A1 teaches maintaining referential integrity of class relationships and modifying database instances in ¶ 45. 
Prior art of record fails to teach or suggest “splitting, by the database system, tables for the entity among multiple database instances, wherein the foreign key constraints are no longer stored in database storage for the entity after the splitting.” 
The above reasons also apply to claims 11 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159